         Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 1 of 10
jtw

                                                              U.S. Department of Justice
                                                              United States Attorney
                                                              District of Maryland

Patn'cia McLane                                              Suite 400                     DIRECT: 410-109-4942
Auistant Ul1ited Slates Attorney                             36 S. Charles Street            MAIN: 410-]09-480(}
Po lricia.mclane@usdoj.gov                                   Baltimore. AID 2/201-3/ 19       FAX: 4/0-96]-07/7


                                                                                                               ~, g
                                                                                           CJ                       c:
                                                                                                               = -1(.,1
                                                                                                                      t.1)
                                                               October 9, 2018             -<                  =,
                                                                                                      n               :::J .
                                                                                                  J,::- .      ;:r;
                                                                                                                      F:o
William Welch, Esq.                                                                               ~,I a
                                                                                                  -',
                                                                                                  ":---:.. .
                                                                                                               -=     -1C:;;-r;
VIA EMAIL                                                                                                             ~~ ::~:-
                                                                                          ~
                                                                                                  ~u:          U)
                                                                                                                             Gf'l1
                                                                                                  =;ri
                                                                                                               --0
                                                                                                                       - .-to
                                                                                           I0
                                                                                                                -
                                                                                                       -q
                                   Re:   United States v. John Williams,                           :~~
                                                                                                                        )(,
                                                                                                                       ~C)
                                         Criminal No. CCB-18-0278 (D. Md.)                  '""    pi (-,               ,- c::


Dear Counsel:
                                                                                            c
                                                                                            --<
                                                                                            _.<
                                                                                                       '"       -
                                                                                                                ~
                                                                                                                0'
                                                                                                                        >:..u
                                                                                                                        :~ ---i
                                                                                                                        u


       This letter, together with the Sealed Supplement, confirms the plea agreement (this
"Agreement") that has been offered to your client, John Williams (hereinafter "Defendant"), by
the United States Attorney's Office for the District of Maryland ("this Office"). [fthe Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offcr
has not been acceptcd by October 15, 2018, it will be deemed withdrawn. Thc terms of thc
Agreement are as follows:

                                               Offense of Conviction

I.     The Defendant agrees to plead guilty to Count I and Count 9 of the Indictment, which
charges the Defendant with narcotics conspiracy, in violation of 21 U.S.c. ~ 846 and distribution
and possession with the intent to distribute, in violation of 21 U.S.c. ~ 841(a). The Defendant
admits that the Defendant is, in fact, guilty of the offense and will so advise the Court.

                                               Elements of the Offense

2.      The elements of the offense to which the Defendant has agreed to plead guilty, and which
this Officc would prove ifthc casc wcnt to trial, are as follows:

        As to Count One (Conspiracy), that, on or about the time alleged in thc Indictment, in the
District of Maryland, the Defendant:

           a.         Agreed with one or more persons to distribute more than 28 grams of cocaine base;

           b.         Knew of this agreement or conspiracy; and

           c.         Knowingly and voluntarily participated in or became a part of this agreement or
                      conspiracy.
         Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 2 of 10




         As to Count Nine (Distribution/Possession with the Intent to Distribute), that, on or
         about March 15,2018, in the District of Maryland:

         a.       the Defendant knowingly possessed a controlled substance; and

       b.     the Defendant distributed and possessed with the intent to distribute the controlled
substance knowingly.

                                              Penalties

3.       The maximum penalties provided by statute for the offense(s) to which the Defendant is
pleading guilty are as follows:

 COUNT STATIJTE             MAND.MIN.         MAX     SUPERVISED             MAX FINE       SPECIAL
                            IMPRJSON-      IMPRJSON-   RELEASE                              ASSESS-
                              MENT            MENT                                           MENT
     1        21 U.S.C.       5 years        40 years   Minimum              $5 Million       $100
              S 846                                      5 years

                                                             Maximum
                                                                Life

    9         21 U.S.c.         NA           20 years      5 years to life   SI Million       SIOO
              ~ 841(a)

        a.      Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole
discretion to designate the institution at which it will be served.

        b.      Supervised Release: If the Court orders a term of supervised releasc, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

         c.       Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C.   SS   3663, 3663A, and 3664.

         d.       Payment: If a fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.c. S 3572{d). The Defendant may be required to pay
interest if the fine is not paid when due.

        e.       Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

       f.      Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
                                                  2
      Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 3 of 10




schedule of payments, the Defendant agrees that: (l) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control.     Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

                                          Waiver of Rights

4.      The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

        a.      If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

         b.      If the Defendant elected a jury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
 to challengc prospective jurors who demonstrated bias or who were otherwise unqualified, and
 would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

        c.     If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government's witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

        d.      The Defendant would have the right to testifY in the Defcndant's own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

         e.      If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of evidence to
see if any errors were committcd which would require a new trial or dismissal of the charges. By

                                                  3
      Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 4 of 10




pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court's
decisions.

        f.     By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limitcd circumstances set forth in the "Waiver of Appeal" paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court's questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for peIjury or false statement.

        g.       If the Court accepts the Defendant's plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

        h.      By pleading guilty, the Defendant will also be giving up certain valuable civil
rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attomey or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisory Sentencing Guidelines Apply

5.      The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform Act of
1984 at 18 U.S.c. S 3551-3742 (excepting 18 U.S.C. S 3553(b)(l) and 3742(e» and 28 U.S.c.
SS 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

6.      a.       This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A. This Office and the Defendant further agree that the applicable base offense
level is a level 24 pursuant to United States Sentencing Guidelines ("U.S.S.G.") S 2Dl.l(c)(8) to
account for at least 28 grams but less than 112 grams of cocaine base. The Defendant
understands that there is a mandatory sentence of 60 months.


                                                  4
      Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 5 of 10




         b.     This Office does not opposc a two-level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. S 3El.I(a), based upon the Defendant's apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. S 3El.l(b) for an additional
one-level decrease in recognition of the Defendant's acceptance of personal responsibility for thc
Defendant's conduct. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. S 3E l.l (a) and may decline to make a motion pursuant to U.S.S.G. S 3El.l(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

7.      There is no agreement as to the Defendant's criminal. history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a eareer offender or if the instant offense was a
part ofa panem of criminal conduct ITom which the Defendant derived a substantial portion of the
Defendant's income.

8.       Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                      Rule II ecl   (I)   eel Plea

9.       The parties stipulate and agree pursuant to federal Rule of Criminal Procedure II(c)(1 )(C)
that a sentencing range of60 - 78 months of imprisonment in the custody ofthe Bureau of Prisons
is the appropriate disposition of this case for both Countl and Count9, taking into consideration
the nature and circumstances of the offcnse, the Defendant's criminal history, including his
possible Career Offender status, and all of the other factors set forth in 18 U.S.c. S 3553(a). This
Agreement does not affect the Court's discretion to impose any lawful term of supervised release
or fine or to set any lawful conditions of probation or supervised release. In the event that the
Court rejects this Agreement, except under the circumstanccs noted below, either party may elect
to declare the Agreement null and void. Should the Defendant so elect, the Defcndant will be
afforded the opportunity to withdraw his plea pursuant to the provisions of federal Rule of
Criminal Proccdure I I (c)(5). The partics agree that if the Court finds that the Defendant cngaged
in obstructive or unlawful behavior and/or failcd to acknowlcdge personal responsibility as set
forth herein, neither the Court nor the Government will be bound by the specific sentence contained
in this Agreement, and the Defendant will not be able to withdraw his plea.

                         Obligation of the United States Attorney's   Office

10.    At the time of sentencing, this Office shall recommend a sentence within the agreed upon
range of 60 - 78 months' imprisonment.      This Office reserves the right to bring to the Court's
                                                 5
      Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 6 of 10




attention all information with respect to the Defendant's background, character, and conduct that
this Office deems relevant to sentencing, including the conduct that is the subject of any counts of
the Indictment. At the time of sentencing, this Office will move to dismiss any open counts against
the Defendant.

                                         Waiver of Appeal

II.     In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

        a. The Defendant knowingly waives all right, pursuant to 28 U.S.c. ~ 1291 or any other
statute or constitutional provision, to appeal the Defendant's conviction on any ground whatsoever.
This includes a waiver of all right to appeal the Defendant's conviction on the ground that the
statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground that the
admitted conduct does not fall within the scope of the statute(s), to the extent that such challenges
legally can be waived.


         b.     The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.c. S 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant's criminal history,
the weighing of the sentencing factors. and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release);

        c.      The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

                       Defendant's Conduct Prior to Sentencing and Brcach

12.     a.       Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. ~ 3Cl.l; will not violate any federal,
state. or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreemcnt.

         b.     If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement;
and (iii) in any criminal or civil proceeding, this Office will be free to use against the Defendant
all statements made by the Defendant and any of the information or materials provided by the

                                                  6
      Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 7 of 10




 Defendant. including statements. information, and materials provided pursuant to this Agreement.
and statements made during proceedings before the Court pursuant to Rule II of the Federal Rules
of Criminal Procedure. A determination that this Office is released from its obligations under this
Al,'l'eement will not permit the Defendant to withdraw the guilty plea.            The Defendant
acknowledges that the Defendant may not withdraw the Defendant's guilty plea ifthc Court finds
that the Defendant breached the Al,'l'eement.

                                         Court Not a Party

 13.     The Defendant expressly understands that the Court is not a party to this agreement. In the
federal system, the sentence is imposed by the Court, and the Court is under no obligation to accept
this plea agreement. In the event the Court rejects this Rule II (c)(1 )(C) plea agreement, pursuant
to Rule II (c)(5)(C), the Defendant will be informed that he may withdraw his plea. Ifhe persists
in the guilty plea thereafter, the Defendant understands that the disposition of the case may be less
favorable than that contemplated by this agreement. The Defendant understands that neither this
Office, his attorney, nor the Court can make a binding prediction or promise that the Court will
accept this al,'l'eement. The Defendant agrees that no one has made such a binding prediction or
promise.

                                         Entire Agreement

14.      This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings,
promises, or conditions between this Office and the Defendant. There are no other agreements,
promises, undertakings. or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and havc the Defendant sign the original and return it to me promptly.

                                              Very truly yours,




                                                  7
       Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 8 of 10




        I have read this Agreement, including the Scaled Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

                                                        -
  IO/IJ//¥
Date
                                                p~
                                            John Williams


         I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.


 OcA.
Date
             l~ 101"6
                 )
                                               IJu/dJ ,~
                                            William Welch, Esq.            i




                                               8
       Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 9 of 10




                                       ATTACHMENT A
                                   STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

        From at least November 2017 to May 2018, the Defendant, Devin O'Cain, Charles Alston,
James Boykin, Antonio Santiful, Lamont Ferguson, Brian Cunningham, Wayne Chambers, Allen
Griffin, Markytis Brown, Michael Brown, and Sheldon Hill joined in an agreement to distribute
and possess with the intentJo distribute cocaine base, a schedule II controlled substance, in the
2100 block of Aiken Street in Baltimore, Maryland.

         The Defendant and his co-defendants either sold narcotics directly to customers or assisted
in the transactions. The conspiracy operated in shifts - some members sold narcotics during the
day, while other members sold narcotics during the evening hours. The members of the conspiracy
used the same stash locations, stash houses and source of supply. They assisted each other during
narcotics sales by acting as a look out and waming members of police presence. The Defendant
agrees that members of the conspiracy possessed handguns to protect the conspiracy's drug
territory, stash locations and each other. For example, a member of the conspiracy possessed a
handgun and narcotics on January 29, 2018; other members ofthe conspiracy possessed a handgun
on February I, 2018; and on April 3, 2018, two members of the conspiracy were involved in a
shoot-out in the 2100 block of Aiken Street.

        During the investigation, the Defendant participated in at least two sales of cocaine base to
a confidential informant and/or an undercover agent of the Bureau of Alcohol, Tobacco, Firearms
and Explosives. Specifically, the Defendant assisted with other members of the conspiracy in the
sale of cocaine base on March 15,2018 and March 27, 2018. Both buys were audio recorded and
videotaped. Additional evidence of the conspiracy's operations and criminal acts were recorded
via a pole camera placed in the block which monitored and recorded the group's activities twenty-
four hours a day from on or about January 26, 2018 through the end of the conspiracy.

        The Defendant also agrees he conspired to distribute and possess with the intent to
distribute 28 grams or more of crack with his co-defendants. He further agrees it was reasonably
foreseeable he and the other members of the conspiracy would distribute over 28 grams or more
of cocaine base between November 2017 and May 2018.

       The parties further stipulate that the substance distributed over the course of the conspiracy,
and the substances recovered from the Defendant and co-defendants, contained a detectable
amount of cocaine base, a Schedule 11controlled substance. All events occurred in the District of
Maryland.



                                                  9
      Case 1:18-cr-00278-CCB Document 156 Filed 11/19/18 Page 10 of 10




SO STIPULATED:




J
    £'tVxt4b,...••.
      Williams
Defendant




                                     10
